Citation Nr: 0814661	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  00-00 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, including headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to March 
1977.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston Salem, North 
Carolina.

In May 2003, to support his claim, the veteran testified at a 
hearing at the Board's offices in Washington, DC.  The 
undersigned Veterans Law Judge (VLJ) presided.  A copy of the 
hearing transcript is of record.

In October 2003, the Board remanded this case to the RO for 
additional development.  The requested development was 
completed and the case returned to the Board for further 
appellate consideration.

In October 2006, the Board denied the veteran's claim.  He 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In an April 2007 order, granting a joint motion, 
the Court vacated the Board's decision and remanded the case 
to the Board for further development and readjudication in 
compliance with directives specified.

In November 2007, to comply with the Court's order, the Board 
requested a medical opinion from a neurological specialist 
with the Veterans Health Administration (VHA).  The 
designated VHA neurology consultant submitted his opinion in 
January 2008.

The Board sent the veteran a copy of this VHA opinion in 
February 2008, giving him 60 days to submit additional 
evidence or argument in response to it.  The Board received 
his medical opinion response form in March 2008 
(he had signed and date it in February 2008).  With this 
form, he submitted a copy of a May 2000 statement from N.F., 
M.D. (this statement was already of record) and personal lay 
statements from the veteran and his wife.  The veteran also 
indicated he had no further argument and/or evidence to 
submit and to please proceed with the readjudication of his 
appeal.  His representative more recently submitted an 
additional brief in April 2008.


FINDINGS OF FACT

1.  Clear and unmistakable evidence indicates the veteran 
sustained a head injury prior to service; he even personally 
acknowledges he did.

2.  Clear and unmistakable evidence also shows that residuals 
of that pre-existing head injury, including headaches, were 
not made chronically worse by his military service beyond 
their natural progression.


CONCLUSION OF LAW

The veteran's pre-existing headaches were not aggravated by 
his military service.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153 
(West Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is requesting service connection for residuals of 
a head injury, including especially headaches.  In the 
interest of clarity, the Board will initially discuss whether 
this claim has been properly developed for appellate review.  
The Board will then address the claim on its merits, 
providing relevant VA statutes and regulations, the relevant 
factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in May 
2004 and December 2005.  The letters informed him of the 
evidence required to substantiate his claim and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  He was also asked to submit evidence and/or 
information in his possession to the RO.

As for the Dingess requirements, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the underlying claim for service 
connection.  So any questions as to the appropriate 
downstream disability rating or effective date to be assigned 
are moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
See also 38 C.F.R. § 20.1102 (harmless error).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA obtained all medical records 
identified by the veteran and his representative.  The 
Board's October 2003 remand instructed VA to obtain any 
records from the Social Security Administration (SSA) 
pertaining to the veteran.  Following that request, in 
correspondence dated in October 2005, SSA indicated it was 
unable to locate any records concerning him.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

In addition, pursuant to the Board's October 2003 remand, VA 
attempted to obtain the veteran's separation examination 
report or, if unavailable, his 201 file.  In May 2004, the 
National Personnel Records Center (NPRC) indicated that his 
separation examination report was unavailable.  He also, as 
mentioned, has indicated that he has no additional records to 
submit in support of his claim.  Thus, no further effort is 
required to obtain his separation examination report.  
See Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that 
the heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  VA, however, was 
able to obtain his service personnel records.  

Lastly, as also already mentioned, in November 2007 the Board 
requested an expert medical opinion through the VHA to 
determine whether the veteran had discernable residuals of a 
head injury that he admittedly sustained prior to service, 
including headaches, and, if so, whether his pre-existing 
disability was chronically aggravated (meaning permanently 
worsened) by his military service beyond the natural 
progression of this condition - and, in particular, by his 
physical training.  The designated VA neurologist addressed 
these questions in a January 2008 report.  And, as mentioned, 
the veteran has been given the opportunity to review this 
VHA opinion and submit additional evidence and/or argument in 
response to it.  So no further development or assistance is 
required before readjudicating his claim, keeping in mind the 
Court's reason for vacating the Board's prior decision was 
for not obtaining a medical nexus opinion.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

II.  Merits of the Claim

Service connection is granted for disability resulting from 
an injury sustained or a disease contracted in the line of 
duty during active military service, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. 
§§ 3.303(a), 3.306.

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; see also 
VAOPGCPREC 3-2003.  


A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

In VAOGCPREC 3-2003, VA's General Counsel held that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and where clear and unmistakable evidence shows 
that it was not aggravated by service.  The General Counsel 
concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. 
Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).

In each case, the Board is required to provide an adequate 
statement of its reasons and bases for any conclusion that 
the presumption of soundness is rebutted by clear and 
unmistakable evidence.  See Crowe v. Brown, 7 Vet. App. 238, 
244 (1994).  In rebutting the presumption of soundness, the 
Board must produce medical evidence in support of its 
conclusion.  See Paulson v. Brown, 7 Vet. App. 466, 471 
(1995).  Temporary or intermittent flare-ups of a pre-
existing disorder are not sufficient to constitute 
aggravation.  Rather, the underlying condition must have 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

As already acknowledged, the report of the veteran's military 
separation examination is unavailable for consideration.  And 
as also already alluded to, when at least a portion of the 
service medical records are lost or missing, the Court has 
held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
...."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

Although in this situation, when records are missing, there 
is a heightened obligation to more fully explain the reasons 
and bases for a decision, this does not obviate the need to 
have medical nexus evidence supporting the claim.  
See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing 
Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  That is to say, 
there is no reverse presumption for granting the claim.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).

The veteran readily acknowledges that he sustained a head 
injury prior to entering the military.  But he contends that 
any residual headaches he may have experienced following that 
incident resolved prior to his military enlistment and, in 
any event, that any pre-existing headaches were aggravated 
during his training at Fort Hood, Texas.  See his hearing 
transcript at page 12.  He maintains that he was discharged 
from service because of his headaches.   See his statement in 
support of claim, VA Form 21-4138, dated in June 1997.  For 
the reasons set forth below, however, the Board finds that 
the preponderance of the evidence is against his claim, 
so it must be denied.

The presumption of soundness applies in this case, as the 
report of the veteran's October 1976 military enlistment 
examination makes no reference to prior head trauma or any 
resulting headaches.  He checked the box for "No" 
when asked about experiencing "Frequent severe headache."  
Also significant is the fact that a clinical evaluation of 
his head, face, and neck was normal.  See 38 C.F.R. § 
3.304(b).  So to overcome this presumption of soundness, 
there must be both clear and unmistakable evidence that the 
veteran sustained a head injury prior to service and clear 
and unmistakable evidence that any residuals thereof, i.e., 
headaches, were not aggravated by his military service.  



As to the occurrence of a head injury prior to service, the 
medical evidence clearly and unmistakably shows the veteran 
sustained a compound depressed skull fracture in October 
1974, some two years before beginning active duty.  He had 
surgery for elevation of the fracture with removable of 
foreign material, including hair and bone fragments.  In 
February 1975, also prior to service, he had additional 
surgery for a crainioplasty.  Thus, clear and unmistakable 
evidence shows he sustained a head injury prior to service, 
which, again, he does not dispute.

Since clear and unmistakable evidence shows the veteran 
sustained a head injury prior to service, the remaining 
question is whether there also is clear and unmistakable 
evidence indicating any residuals of this pre-existing head 
injury (including, in particular, headaches) were not 
aggravated by his military service beyond their natural 
progression.  There is clear and unmistakable evidence on 
this point, too.

The veteran's service medical records are entirely 
unremarkable for any subjective complaints of headaches.  And 
although he has steadfastly maintained that he was separated 
from military service because of his headaches, his service 
personnel records show he was discharged because of an 
inability to adapt socially or emotionally to military life 
and because of his failure to meet the minimum standards 
prescribed for successful completion of training due to a 
lack of aptitude and apathy.  Thus, his service medical and 
personnel records provide compelling evidence against his 
claim that his pre-existing head injury was somehow 
aggravated by his service.  

Evidence developed after service also provides compelling 
evidence against the veteran's claim that his pre-existing 
head injury was somehow aggravated by his service.  The first 
post-service indication of any subjective complaints of 
headaches was in 1982, approximately five years after his 
discharge from service.  See the report of an August 1982 
outpatient consultation with M.P., M.D., a private 
neurologist.  Such a lengthy lapse between service and the 
first complaints of headaches after service provides highly 
probative evidence against a finding that the veteran's pre-
existing head injury was aggravated by his military service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).

There are two medical opinions supporting the veteran's 
claim.  Unfortunately, however, these opinions are of limited 
probative because they are completely inconsistent with the 
evidence of record and do not appear to be based on an 
independent review of the claims file.  

In a May 2000 letter, N.F., M.D., indicated that he had been 
treating the veteran for the past one-and-a-half years, 
spending most of the time dealing with one problem:  episodic 
lanciating pain located in his right temple.  Dr. N.F. said 
the headaches are brief, lasting under five minutes, but 
quite severe (noting the veteran rated them as 8-9 on a scale 
of 10).  Dr. N.F. then recorded the veteran's history of head 
trauma to his right temple in October 1975, his enlistment 
into the Army in October 1976, and that he began experiencing 
these headaches while undergoing the rigors of Basic 
Training, stating as well that it was because of them that he 
received an Honorable Discharge in March of 1977.  Dr. N.F. 
mentioned the veteran has since been to see multiple 
neurologists, as well as other specialists for this problem, 
and has tried multiple therapies including Dilantin, Elavil, 
Darvocet, Inderal, and Vicodin, among other medications, also 
indicating he was then currently being maintained, with 
moderate success, on Lorcet.  Dr. N.F. further indicated 
that secondary to the headaches the veteran has suffered from 
depression, insomnia, anxiety, sexual dysfunction, as well as 
a general decrease in his ability to enjoy life.  Dr. N.F. 
then opined that, since the veteran first experienced the 
headaches while undergoing Basic Training, it seems as likely 
as not that the physical demands placed upon him precipitated 
or at least promoted the problem.

The deficiency in this opinion is that Dr. N.F. merely 
accepted the veteran's history of headaches dating back to 
service without independently reviewing the file to make an 
objective determination of whether this was indeed the case.  
This is apparent from the fact that headaches are not 
mentioned in any of the veteran's service medical records, or 
even for the first five years after his service ended, and, 
despite his contentions to the contrary, was not the reason 
for his military discharge.  So in light of these 
inconsistencies, the Board is not required to accept this 
medical history as reported by the veteran, significantly 
lessening the probative value of Dr. N.F.'s opinion because 
it was predicated largely, if not entirely, on incorrect 
assumptions.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (holding that the Board is not required to accept a 
medical opinion that is based on a reported history and 
unsupported by clinical findings; Leshore v. Brown, 8 Vet. 
App. 406, 409 (1995) (holding that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional comment by that examiner, does not constitute 
competent medical evidence); Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).

The Board may not disregard a favorable medical opinion 
solely on the rationale it was based on a history given by 
the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  Rather, as the Court further explained in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a 
veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.  And this is indeed the situation here 
because, as mentioned, Dr. N.F. made certain assumptions 
based on the history the veteran had provided, which are not 
otherwise corroborated by the record.

For these same reasons, the Board also rejects the opinion in 
the report of a May 2003 VA examination, which was prepared 
by a VA nurse practitioner.  During the interview, the 
veteran reported his history of head trauma prior to service, 
with no sequelae (i.e., residuals) such as headaches until he 
enlisted in the Army.  And this VA nurse practitioner 
concluded the veteran had developed headaches in his late 
teens, which was typical for the onset he had in service - 
noting that migraines, heat-related and common headaches 
would have been aggravated by the strenuous training of being 
a solider.  This nurse practitioner added that, although 
there were military records missing from the veteran's file, 
she believed he had a history of fighting as a teen.  But she 
also found his story of being medically discharged from 
service due to headaches just as plausible based on the fact 
that he did not report the head injury during his enlistment 
examination. 

Again, the problem with this opinion is that it is based on 
an inaccurate factual background and unsupported by the 
evidence of record.  Although the nurse practitioner 
indicated in her report that she had reviewed the veteran's 
claims file, nowhere does she account for the fact that his 
service medical records make no reference whatsoever to 
headaches, or that he was not medically discharged from 
service because of headaches - though he now claims he was, 
or that he first reported headaches many years after service.  
Consequently, these factual inaccuracies significantly limit 
the probative value of this opinion.  See Godfrey, Leshore, 
Swann, Reonal, Kowalski, Coburn, all supra; 
see also Hernandez-Toyens v. West, 11 Vet. App, 379, 382 
(1998).

In contrast, the VA neurologist that submitted a specialist's 
opinion in January 2008 did review the veteran's entire 
claims file and based his opinion on sound rationale.  His 
opinion had the proper factual foundation.  This neurologist 
first challenged the veteran's assertion that he was 
medically discharged from service because of headaches.  This 
neurologist, instead, commented that information in the 
claims file suggests the veteran's commander initiated action 
to discharge him for failure to adapt socially and 
emotionally, as well as failure to meet standards for 
successful training.  This neurologist, while acknowledging 
the veteran's separation physical was not available for 
consideration, nevertheless then added that none of the 
available service medical records refers to headaches during 
service.  This neurologist also found it interesting that the 
veteran did not report headaches until 1982, at which time he 
returned to his neurosurgeon and reported ongoing headaches 
"for the last year" - which, if true, means only dating 
back to the year prior, 1981, so still several years after 
his military service had ended in 1977.  


This VHA neurologist thus determined:

(1)  There is no discernable residual, including 
headaches, of the head injury sustained prior to 
service.  It is not plausible that discharge from 
the military for headaches would occur if there is 
no mention of headaches in the military record.  

(2)  There is no evidence that military service, 
including physical activity, would permanently 
worsen a preexisting head injury or lead to chronic 
headaches. 

In providing his opinion, this neurologist expressed 
disagreement with the opinions provided by Dr. N.F. and the 
VA nurse practitioner, commenting that, unfortunately, there 
is no evidence the veteran's headaches began during his 
service or were the cause of his dismissal.

The Board places greater probative value on this medical 
expert opinion from the VHA neurologist, as his opinion is 
based on an independent review of the veteran's claims file, 
is consistent with the evidence of record, and is supported 
by sound rationale, unlike the opinions of Dr. N.F. and the 
VA nurse practitioner to the contrary.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons 
and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
("the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").



For these reasons and bases, the Board finds that clear and 
unmistakable evidence shows the veteran injured his head 
prior to service, and that any residuals from that injury, 
including headaches, were not aggravated by his military 
service beyond their natural progression.  In reaching this 
decision, the Board is persuaded by his service medical 
records, none of which refers to headaches, and the January 
2008 opinion provided by the VHA neurologist, concluding 
there is no evidence that the veteran's pre-existing head 
injury was aggravated by his service.  See Wray v. Brown, 7 
Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the veteran's position).

In addition to the medical evidence, the Board also has 
considered the veteran's personal lay statements in support 
of his claim, including testimony presented at his Board 
hearing.  He and his wife are competent to testify as to the 
severity as well as the date of onset of his headaches, as 
this type of disability is capable of lay observation.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  But in light of 
the fact that he claims he was discharged from service 
because of headaches when, in fact, the record clearly 
establishes that he was discharged for other reasons, namely, 
because of an inability to adapt socially or emotionally to 
military life, the Board does not find his statements 
concerning headaches in service or during the immediately 
ensuing years to be credible.  See Smith v. Derwinski, 1 Vet. 
App. 235, 237 (1991) (determining the credibility of evidence 
is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 
69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 
192-193 (1992) (VA decision makers have the responsibility to 
assess the credibility of evidence and determine the degree 
of weight to give the evidence).  See also 38 C.F.R. § 
3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).



The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of a head injury, including 
headaches.  In reaching this decision, the Board has 
carefully considered the doctrine of reasonable doubt.  But 
as the preponderance of the evidence is clearly against his 
claim, this doctrine is not for application.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  Accordingly, the appeal is denied.


ORDER

Service connection for residuals of a head injury, including 
headaches, is denied. 



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


